Citation Nr: 1733673	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease, herniated disc, and spinal stenosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to June 1989 and from January 1990 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Newark, New Jersey RO currently has jurisdiction over this matter.  

This appeal was previously before the Board in June 2016 when it was remanded for additional development.  It has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's current back diagnoses include lumbar degenerative disc disease, herniated disc, and spinal stenosis.  

2.  The Veteran reports back pain during service after lifting furniture and from driving trucks, and service treatment records note he reported a history of recurrent back pain at discharge that was attributed to a fall, although the physical examination conducted at that time found the spine to be normal.  

3.  The preponderance of the competent medical evidence weighs against a finding of a nexus between the Veteran's current back disabilities and the events during service; there is no evidence of arthritis of the back during service or within the first year of discharge from service, and continuity of symptomatology has not been established.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include lumbar degenerative disc disease, herniated disc, and spinal stenosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, the Veteran was provided with notification in a June 2011 letter prior to the initial adjudication of his claim.    

Regarding the duty to assist, the Veteran's service treatment records have been obtained.  The June 2016 remand requested that VA treatment records and certain private medical records be obtained.  This has been accomplished.  The Veteran has been afforded two VA examinations of his back disability, with the second examination being obtained at the request of the remand.  Medical opinions were obtained with both of these examinations, and the second examination includes an addendum to that examiner's opinion.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.


Service Connection

The Veteran contends that his current back disability is the result of active service.  He believes that his disability developed as the result of his duties in service, which included lifting furniture and driving heavy trucks.  The Veteran says he sought treatment for back pain in service, and notes that he reported recurrent back pain at discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

The medical evidence confirms that the Veteran currently has degenerative changes of the lumbar spine.  If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  Arthritis is a disease that is listed.  

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 (1997). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 20142) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the Veteran's service treatment records show that he answered "yes" to a history of recurrent back pain on an October 1996 Report of Medical History he completed as he prepared to separate from active service.  The physician's summary said that the pain was the result of a fall in 1990.  This was treated, but he continued to have occasional problems.  In contrast, the Report of Medical Examination from the examination conducted at that time states that the spine was normal.  10/17/1996 VBMS, STR - Medical, pp. 32-26.  

Post service medical records include the report of a private magnetic resonance imaging study (MRI) of the lumbar spine dated June 2008.  This revealed disc herniations at L5-S1 and L4-L5.  9/6/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was provided a VA examination of his back in conjunction with his current claim in October 2011.  The claims file was available for review by the examiner.  The Veteran was said to currently work as a bus driver.  He said that there had been no trauma to the back, and that his disability started many years ago.  He did not give a history of any specific accident, and was a poor historian.  There was some radiation of pain to the lower extremities.  At the conclusion of the examination, the assessments were lumbar herniated disc at L4-5 and L5-S1; lumbar spinal stenosis; and lumbar degenerative disc disease.  The examiner said that based on the review of the claims file, the Veteran's history, and the examination, it was less likely than not that the Veteran's lumbosacral spine condition was related to military service.  The basis for this opinion was although there had been a complaint of back pain in the military, the pain had resolved.  It was a simple sprain/strain type of injury which usually resolves with time and rest.  His current problems were due to the herniated disc and spinal stenosis seen on the June 2008 MRI.  The examiner said that it was highly unlikely that the Veteran would have had a herniated disc in the military in 1996 that would still be present 12 years later.  He explained that herniated discs tend to fluctuate and go and heal with time.  Also, there was no evidence of any severe trauma or problems with complaints of back pain during service.  It was most likely that the current back disability was due to the Veteran's occupation as a bus driver and the normal aging process as well as the shape of his spine, which probably contributes to his lumbar spinal stenosis.  10/20/2011 VBMS, VA Examination, p. 1.  An X-ray study conducted at this time showed degenerative changes in the distal thoracic and lumbar spine, with no acute pathology.  7/12/2016 VBMS, Capri, p. 37. 

VA treatment records show that the Veteran was seen for chronic low back pain in May 2012.  There was no deformity gait or abnormalities, and the Veteran had full range of motion.  7/12/2016 VBMS, Capri, p. 6.  

In a November 2012 Back Conditions Disability Benefits Questionnaire completed by T.M.R., the Veteran's chiropractor, he states that the Veteran has diagnoses of lumbalgia; lumbar radiculitis; and lumbar subluxation.  He said that the Veteran reported a 1990 injury due to lifting furniture and driving a truck during active duty.  The Veteran reported that his back had slowly and progressively gotten worse, which the chiropractor added was typical of traumatic injuries.  The chiropractor also said that the Veteran had visible degenerative disc disease, which was typical of prior trauma.  9/6/2016 VBMS, VA Examination, p. 1.  

Following the remand, records were obtained from T.M.R.  These show that the Veteran received ongoing treatment for back pain through 2013 until 2014.  The cause of the pain was repeatedly noted to be an August 2013 motor vehicle accident, and there is no reference to a previous back disability in these records.  For example, 9/6/2016 VBMS, Medical Treatment Record - Non Government Facility, p. 3, 25.  

Private medical records show that the Veteran began to receive treatment for his back pain from a medical doctor in 2014.  A February 2014 record states that the Veteran has a history of lower back and right leg pain that had been present since an August 2013 motor vehicle accident.  Other than the August 2013 accident, these records do not contain any reference or opinion that addresses the etiology of the low back pain.  9/6/2016 VBMS, Medical Treatment Record - Non Government Facility, p. 20.  

The Veteran was afforded a new VA examination of his spine in August 2016.  His electronic claims file was reviewed by the doctor.  The Veteran reported low back pain after lifting since military service.  He said that he was treated during service.  The pain had become worse over time.  The doctor noted the Veteran's report of low back pain on at October 1996 separation from service.  He further noted that there was no documented treatment related to the back while in service from 1989 to 1996.  The diagnoses reached by the doctor were lumbar disc herniations and right lumbar radiculopathy.  8/27/2016 VBMS, C&P Exam #2, p. 1.  

The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by active service.  The rationale acknowledged that the Veteran reported low back pain at separation.  However, the doctor said that there was no documented treatment related to the low back disability during service, and that there would have been documented treatment if there had been persistent low back pain from 1989 to 1996.  The doctor opined that aging and obesity play a significant role in causing the current low back pain.  8/27/2016 VBMS, C&P Exam #1, p. 1.  

In a September 2016 addendum to the August 2016 opinion, the VA staff physician states that he disagrees with the opinion from the Veteran's chiropractor, T.M.R., that the Veteran's in-service back injuries from lifting furniture and driving military trucks over rugged terrain without back support were related to the Veteran's current lumbar spine disabilities.  Instead, he agreed with the opinion of the October 2011 VA examiner that the Veteran's problem in service had been a lumbar strain, which typically resolve over a short period of time.  The current problem was due to the herniated disc and spinal stenosis seen on the June 2008 MRI.  He opined that it was highly unlikely that a herniated disc that had been present during service in 1996 would still be present 12 years later.  If there had been a herniated disc in service, one would expect to find documented treatment.  The VA physician added that the Veteran is overweight and this plays a significant role in causing his low back pain along with aging.  The doctor concluded that based on the Veteran's history, physical examination, and imaging studies, his current low back condition was not at least as likely as not a result of military service.  9/7/2016 VBMS, C&P Exam, p. 1.  

The Board finds that entitlement to service connection for the Veteran's low back disability is not warranted under any theory of entitlement.  

As recounted above, the medical evidence clearly establishes that the Veteran has a current low back disability - diagnosed in many different ways.  As such, the first criterion for service connection has been met.  

The Veteran's service treatment records also show that he reported recurrent back pain at separation, which at that time was attributed to a fall in 1990.  The Veteran has not mentioned a fall or any other trauma in his current contentions, but instead attributes the in-service back pain and in turn his current disability to moving furniture and driving trucks during service.  The Veteran is competent to report these incidents and such are consistent with the circumstances of his service.  As such, the criterion of evidence establishing an in-service injury or incurrence has been met.  

However, service connection requires more than evidence of an in-service injury and a current disability.  There must also be competent evidence of a causal relationship between the in-service injury and the current disability.  In this case, the Board finds that preponderance of the evidence weighs against such a relationship. 

The evidence in favor of the relationship is the opinion of T.M.R., who is the Veteran's chiropractor.  He opines that the Veteran's in-service injuries from lifting furniture and driving trucks have resulted in his current low back disability.  He states that the Veteran's description of his back problem as having slowly and progressively become worse is typical of these types of injuries, as is the Veteran's visible degenerative disc disease.  No additional rationale in support of this opinion was provided.  

In contrast, both the October 2011 VA examiner and the August 2016 VA examiner opined that the Veteran's current back disability is less likely than not related to active service.  Both examiners acknowledged that the Veteran reported a history of back pain at discharge, but both noted that there was no documentation of treatment during service.  At this juncture, the Board acknowledges that an opinion based solely on the absence of documented treatment is inadequate.  However, this is not where the VA examiners ended their opinions.  It was only part of the reasoning for the negative conclusion.  The October 2011 examiner proceeded to explain the usual course of the strain or sprain the Veteran likely had during service and to conclude that this had resolved.  He further discussed the usual course of a herniated disc, and explained why it was unlikely that the one noted in June 2008 would have been present during active service.  The August 2016 VA examiner considered the opinion of the Veteran's chiropractor and explained why he did not agree.  Instead, he noted in his September 2016 addendum that he agreed with the October 2011 VA examiner.  He also believed that the Veteran had a strain or sprain in service that had resolved, and found it unlikely that the herniated disc found in 2008 had been present in service.  This examiner added that his opinion was based on the Veteran's history, physical examination, and imaging studies.  The Board observes that the opinion of the two VA examiners that the Veteran's in-service back problem had resolved is supported by the October 1996 separation examination which found the Veteran's spine to be normal.  The significance of a normal spine on this examination was not discussed by the chiropractor - lessening the weight the Board places on this opinion.  Given that two different VA examiners reached the same opinion against a nexus, and given that these examiners are both medical doctors who would each have a much higher degree of education and training than a chiropractor, the Board finds that these opinions are the most probative, and weigh against the establishment of a relationship between the Veteran's current low back disability and the events that occurred during active service.  

In reaching this decision, the Board has considered the Veteran's opinion that his current back disability is related to lifting furniture and driving a truck in service.  Although the Veteran is competent to report these events and to describe his post service back pain, he is not competent to provide evidence as to more complex medical questions addressing the etiology of a herniated disc or degenerative changes of the low back, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The opinions of the VA physicians are of greater evidentiary value regarding etiology and outweigh the lay statement.  

The Board has considered whether or not a nexus can be established based on continuity of symptomatology.  The Board finds that the evidence weighs against continuity of the Veteran's back symptomatology between the 1996 discharge from service, and 2008 discovery of disc herniations.  Once again, the Board observes that the October 1996 discharge examination found that the Veteran's spine was normal.  The June 2008 MRI merely refers to a clinical history of back pain, without any further explanation as to when the pain began or how long it had been present.  The Veteran has not provided any descriptions of his symptoms between 1996 and 2008.  The private treatment records from his chiropractor do not include a history or description of symptoms prior to 2012.  The chiropractor's November 2012 opinion states only that the back pain has become slowly and progressively worse.  Similarly, the VA examinations note the Veteran's report of back pain since service.  However, there no is description of the frequency of this pain, or any indication as to whether the references to post-service pain refer to constant, weekly, monthly, yearly, or even less frequent episodes of pain.  Given the vagueness of the Veteran's descriptions and the lack of supporting competent evidence, the Board finds that continuity of symptomatology is not established.  

Finally, the Board has also considered whether or not service connection can be established on a presumptive basis.  The service treatment records do not contain evidence of arthritis of the low back.  Arthritis of the low back was not diagnosed or shown by X-ray study during the first year after discharge.  In fact, arthritis was not discovered until many years after discharge, and it follows that service connection for the Veteran's low back disability cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



ORDER

Service connection for a low back disability, to include lumbar degenerative disc disease, herniated disc, and spinal stenosis is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


